DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 409, filed 02/08/2021, with respect to the rejection(s) of claim(s) 21-23, 26, 31, 32, and 35 have been fully considered and are persuasive, these claims have been cancelled and therefore their rejections are moot. Applicant has rewritten claim 33 into independent form including the allowable subject matter of claim 35 and its base claim 17, and therefore overcomes the prior art rejections of record. However, applicant’s amendments raises some clarity issues in the claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 34, amended claim 33 lines 15-16 now recites “connecting an inlet and outlet to an oil container”; claim 34 line 3, recites “connecting an inlet and an outlet” and depends from claim 33. It is unclear if these are the same inlet and outlet or are different ones. It is also not explicitly clear what structure the “inlet and outlet” are a part of as recited in claim 33. It is also unclear if the “first hydraulic container” of line 4 or claim 34 is supposed to be the same or different from the “oil container” of line 16 of claim 33. Applicant’s specification discusses a first hydraulic container as a fresh oil container, which seems to indicate that they might be the same. 
 Claim 36 recites the limitation "the hydraulic lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s amended claim 33 now recites hose connections. It is unclear whether these hose connections include hoses that are part of hydraulic lines or are something different.

Allowable Subject Matter
Claim 33 is allowed.
Claims 34 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Using portable flushing modules to bleed hydraulic systems are known in the art, but none of the prior art flushing modules appear to connect their hose connections back to themselves (the flushing module) for a pre-bleeding operation prior to connecting to the hydraulic system intended to be serviced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/           Examiner, Art Unit 3745                                                                                                                                                                                             March 19, 2021